DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Arguments/Remarks filed with the AFCP request on 05/04/2022.
Claims 50, 62, and 74 have been amended according to Amendments filed on 05/04/2022, addressing the 35 U.S.C. § 101 and 35 U.S.C. § 103 rejections. 
Claims 50-74 are presented for examination.

Allowable Subject Matter
Claims 50-74 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 50-74 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Final Rejection filed on 02/17/2022. The Applicant has provided Arguments/Amendments, filed on 05/04/2022, in which the Applicant asserts “The Office Action rejects claims 50-74 under 35 U.S.C. § 101 for allegedly being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant traverses this rejection and respectfully submits that the rejection has been rendered moot after entry of the above noted amendments to claims 50-74.” The Examiner notes that the amendments recite – “receive, from a user input device in communication with the processing circuitry, a leading message including one or more leading message terms, wherein the leading message is an email subject; determine an access rate score for a first leading message term based on historical data indicating frequencies at which consumers accessed a trailing impression portion included within user-accessed electronic communications, wherein the accessed electronic communications include emails each indicating one or more promotions, and wherein the trailing impression portion is a body of the email, the trailing impression portion comprising at least one indication of a promotion, and transmit an electronic communication including the selected updated leading message to the user input device.” The Examiner agrees and would also like to note that the claims, as filed on 05/04/2022, recite limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (i.e. utilizing matrices in order to determine an updated leading message or updated email subjects having the highest predicted access rate and transmitting the updating leading message or email comprising promotion to the user input device) and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo” (i.e. updating email subjects via matrices and transmitting updated email messages to user input device). Therefore, claims 50-74 are patent eligible and overcome the 35 U.S.C. § 101 rejection.

Claims 50-74 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2007/0150344 to Sobotka in view of U.S. Patent 9,356,889 to Caskey and in further view of U.S. Publication 2008/0052152 to Yufik in a Final Rejection filed on 02/17/2022. The Applicant has provided Arguments/Amendments, filed on 05/04/2022, in which the Applicant asserts “Applicant respectfully submits that Sobotka, Caskey, and Yufik, whether read alone or in combination, fail to disclose each and every limitation set forth in independent claim 50 as amended. In particular, Applicant submits that the cited combination of references fail to teach or suggest “wherein the trailing impression portion is a body of the email, the trailing impression portion comprising at least one indication of a promotion” and an apparatus including processing circuitry configured to “transmit an electronic communication including the selected updated leading message to the user input device,” as recited in amended dependent claim 50…Applicant respectfully notes that the Office Action concedes that Sobotka fails to teach or suggest “wherein the trailing impression portion is a body of the email.” Office Action at p. 11. The Office Action asserts that the disclosure of Caskey cures the deficiencies of Sobotka in that respect, alleging that the above-referenced claim limitation is taught at Col. 7, lines 60-67 and Col. 8, lines 1-3 of the Caskey disclosure…Applicant respectfully submits that the above-referenced portion of Caskey’s disclosure makes no reference at all to a “trailing impression portion comprising at least one indication of a promotion.” Indeed, the Caskey reference as a whole is entirely silent with respect to a trailing impression portion that is a body of the email and comprises at least one indication of a promotion, as claimed in amended independent claim 50. Further, Applicant respectfully submits that the remaining cited reference, the Yufik reference, fails to cure the noted deficiencies of both Sobotka and Caskey with respect to the above-referenced language of claim 50, as Yufik is similarly entirely silent with respect to “wherein the trailing impression portion is a body of the email, the trailing impression portion comprising at least one indication of a promotion.”…Applicant further submits that each of Sobotka, Caskey, and Yufik are altogether silent with respect to an apparatus including processing circuitry configured to “transmit an electronic communication including the selected updated leading message to the user input device,” as recited in amended dependent claim 50. Applicant therefore submits that the cited Sobotka, Caskey, and Yufik references, whether read alone or in combination, fail to teach or suggest “transmit[ing] an electronic communication including the selected updated leading message to the user input device.”.” The Examiner agrees and would also like to note that with respect to the claims as filed on 05/04/2022, the Sobotka, Caskey and Yufik references do not explicitly disclose the limitations of the invention; specifically utilizing matrices in order to determine an updated leading message or updated email subjects having the highest predicted access rate and transmitting the updating leading message or email comprising promotion to the user input device. This uniquely distinct feature alongside the combination of limitations in independent claims 50, 62, and 74 render the claims allowable. Thus, claims 50-74 overcome the 35 U.S.C. § 103 rejections and are believed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 4, 2022